internal_revenue_service number release date index number ------------------------------------------------------------ -------- --------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc ita b01 plr-141607-09 date april legend taxpayers --------------------------------------------------------------------------------------------------- -------- company ---------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ dear -------------------------------- this responds to your letter dated date in which you request rulings related to sec_61 and sec_170 of the internal_revenue_code the following rulings are requested rulings requested the portion of the credit card purchases that taxpayers can either receive back in cash or request company to pay to a charity does not constitute gross_income under sec_61 the amount that taxpayers elect not to receive in cash but pursuant to their request is paid_by company to a charity is a charitable_contribution under sec_170 and the sample written acknowledgment submitted with taxpayers’ ruling_request may satisfy the recordkeeping and substantiation requirements of sec_170 ------------------------------------------------------------------ plr-141607-09 facts taxpayers are individuals who will acquire credit cards issued by a bank through an arrangement promoted by company taxpayers will make purchases with the credit cards and as a result of those purchases will be entitled to receive rebates the rebates are based on a percentage of taxpayers’ credit card purchases usually and reduced by fees charged by company eg administrative and marketing the percentage of taxpayers’ credit card purchases less fees equals the amount of the rebate to which taxpayers are entitled dollar_figurex taxpayers will have the option of receiving cash in the amount of dollar_figurex or in the alternative will have the option of allowing company to pay the dollar_figurex to a charity that taxpayers choose from a list of participating charities all of which are organizations described in sec_170 charity the option to receive rebates in cash or have the rebates paid to a charity is made at the time taxpayers open the credit card account however taxpayers may change their option at any time by contacting company the sample written acknowledgment provided in taxpayers’ submission is in the form of a letter with the charity’s name and address along with the date of the letter in the letterhead and states dear contributor this letter is to acknowledge your contribution made to the __________ an organization described in sec_501 of the internal_revenue_code and qualified to receive contributions deductible for federal_income_tax purposes provided the contribution is made exclusively for charitable purposes we appreciate your contribution of dollar_figure_______ made in calendar_year ____ and wish to confirm for you that no goods or services were provided to you in consideration in whole or in part for your contribution sincerely __________________ taxpayers’ proposed transaction taxpayers plan to make purchases with credit cards issued by company taxpayers will elect not to receive dollar_figurex in cash in favor of allowing company to pay the dollar_figurex to a charity chosen by taxpayers taxpayers’ contribution of dollar_figurex will be acknowledged by the charity with a written acknowledgment that contains the information in the sample written acknowledgment ------------------------------------------------------------------ plr-141607-09 law and analysis sec_61 provides that gross_income means all income from whatever source derived a rebate received by a buyer from the party to whom the buyer directly or indirectly paid the purchase_price for an item is an adjustment in purchase_price not an accession to wealth and is not includible in the buyer’s gross_income see revrul_76_96 1976_1_cb_23 as modified by revrul_2005_28 2005_1_cb_997 a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 will be allowed to the extent payment of the charitable_contribution is made within the taxable_year sec_170 a charitable_contribution must be made voluntarily and with donative_intent u s v american bar endowment 477_us_105 deductions for charitable_contributions are limited to a percentage of the taxpayer’s contribution_base for the taxable_year see sec_170 no deduction is allowed under sec_170 unless the donor properly substantiates the contribution as required under sec_170 relating to contributions of dollar_figure or more and relating to all contributions of a cash check or other monetary gift regardless of amount as applicable pursuant to sec_170 no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 in the case of a cash contribution the acknowledgment must include the amount of cash contributed state whether the donee organization provided any goods or services in consideration in whole or in part for the contribution and be obtained by the taxpayer on or before the earlier of a the date on which the taxpayer files a return for the year in which the contribution was made or b the due_date including extensions for filing such return in addition to meeting the requirement for obtaining a contemporaneous written acknowledgment for any contribution of dollar_figure or more a taxpayer that makes any cash check or other monetary contribution must maintain as a record of the contribution a bank record eg a canceled check or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 the substantiation and recordkeeping requirements of sec_170 and may be satisfied by a single document if the document contains all information required by both sections within the time period as may be required ------------------------------------------------------------------ plr-141607-09 ruling_request -rebate from company taxpayer first asks us to rule that if company gives taxpayers the option to receive a cash rebate of dollar_figurex but taxpayers request that company pay the dollar_figurex to a charity taxpayers will not be in receipt of gross_income under sec_61 a rebate received from the party to whom the buyer directly or indirectly paid the purchase_price for an item is an adjustment to the purchase_price paid for the item it is not an accession to wealth and is not includible in the buyer’s gross_income see revrul_76_96 1976_1_cb_23 as modified by revrul_2005_28 2005_1_cb_997 in this case taxpayers make purchases using their credit cards and have the option to receive a cash rebate of dollar_figurex in lieu of receiving cash taxpayers may allow company to pay the dollar_figurex rebate to a charity in either case this rebate constitutes an adjustment to the purchase_price of the items purchased with taxpayers’ credit cards and consequently is not includible in taxpayer’s gross_income ruling_request -contribution taxpayer also asks us to rule that if taxpayer elects to allow company to pay to a charity the dollar_figurex taxpayer could have received in cash dollar_figurex will be a charitable_contribution under sec_170 taxpayer in this case may elect to receive a rebate in cash or to allow company to pay the amount of the rebate to a charity this arrangement therefore is distinguishable from the program in american bar endowment the opportunity for taxpayer to elect whether rebates will be paid to a charity or received in cash by taxpayer renders the payments in this situation voluntary accordingly if taxpayer chooses the option of allowing company to pay to a charity the dollar_figurex and complies with all other requirements under sec_170 then taxpayer is treated as making a charitable_contribution in the amount of dollar_figurex on the date company remits payment to the charity ruling_request -written acknowledgment finally taxpayers ask us to rule that the sample written acknowledgment submitted with taxpayers’ ruling_request satisfies the recordkeeping and substantiation requirements of sec_170 provided the written acknowledgment in this case is accurate and is contemporaneously obtained by taxpayers such acknowledgment may satisfy the substantiation requirements of sec_170 the sample written acknowledgment is from the ------------------------------------------------------------------ plr-141607-09 donee organization includes the amount of cash contributed and states that no goods or services were provided in exchange for the contribution however the recordkeeping requirements of sec_170 require the name of the donee organization the amount of the contribution and the date of the contribution not merely the calendar_year of such contribution therefore to the extent the written acknowledgment in this case does not include the date company remits the contribution amount to the charity such acknowledgment will not satisfy the recordkeeping requirements of sec_170 conclusions the portion of the credit card purchases that taxpayers can either receive back in cash or request company to pay to a charity does not constitute gross_income to taxpayers under sec_61 the amount that taxpayers can receive in cash from company but instead direct company to pay to a charity constitutes a charitable_contribution on the date the amount is received by the charity for the reason stated above the sample written acknowledgment provided in taxpayers’ submission does not satisfy the recordkeeping requirement of sec_170 the charitable_contributions that are the subject of this ruling_request will be deductible only if all requirements under sec_170 including substantiation requirements under sec_170 and are met subject_to the percentage limitations of sec_170 the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings the facts are subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no inference should be made concerning the tax consequences to company this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative ------------------------------------------------------------------ plr-141607-09 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely karin goldsmith gross senior technical reviewer branch income_tax accounting
